DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/2022 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 10/31/2022 are acknowledged and have been fully considered. Claims 1-28, 34 and 35 have been canceled; claims 29, 31, 33 and 36 have been amended; no claims have been added or withdrawn. Claims 29-33 and 36-52 are now pending and under consideration.
The previous objections to the drawings have been withdrawn, in light of the amendments to the claims.
The previous objection to claim 29 has been withdrawn, in light of the amendments to the claim.
The previous rejections of claims 29-33 and 36-52 under 35 U.S.C. 112(a) & 35 U.S.C. 112(b) have been mostly withdrawn, in light of the amendments to the claims. A remaining rejection of claim 38 under 35 U.S.C. 112(b) for improperly depending from a canceled claim was pointed out by page 12 of the final Office Action mailed 10/11/2022 and by the Continuation Sheet of the Advisory Action mailed 11/14/2022. The rejection of claim 38 has been repeatedly ignored by Applicant’s remarks and amendments and is once again maintained.

Upon further consideration of claim 29, as amended, a new ground of rejection is now made under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0254259 to Johnson et al. in view of U.S. Patent Application Publication No. 2011/0289906 to Morley et al., and in view of EP 1602805 A1 to Doering.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “heat exchanger,” as in the context of the claimed process step “transferring heat from the engine exhaust to the second quantity of HHO gas by providing the second quantity of HHO gas and the engine exhaust to a heat exchanger that is located upstream from a regeneration burner of a DPF regenerator system,” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-33 and 36-52 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, as amended, now introduces “a second quantity of HHO gas” in line 5. Claim 29, as amended, also now previously introduces “a first quantity of HHO gas” in line 3. Specifically, it is unclear whether the “HHO gas” of the “second quantity of HHO gas” introduced in line 5 is intended to be the same as or different from the “HHO gas” of the “first quantity of HHO gas” introduced in line 3. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 29, as amended, now introduces “a second quantity of diesel fuel” in lines 9-10. Claim 29 also previously introduces “a first quantity of diesel fuel” in line 2. Specifically, it is unclear whether the “diesel fuel” of the “second quantity of diesel fuel” introduced in lines 9-10 is intended to be the same as or different from the “diesel fuel” of the “first quantity of diesel fuel” introduced in line 2. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 29, as amended, now introduces “engine exhaust” in line 13. Claim 29 also previously introduces “engine exhaust” in line 2. Specifically, it is unclear whether the “engine exhaust” introduced in line 13 is intended to be the same as or different from the “engine exhaust” introduced in line 2. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claims 30-33 and 36-52 are dependent from claim 29, such that claims 30-33 and 36-52 also include the indefinite subject matter recited by claim 29, such that claims 30-33 and 36-52 are also rejected for at least the same reasons that claim 29 is rejected, as discussed in detail directly above with respect to claim 29.

Claim 38 is dependent from claim 34; however, claim 34 is canceled. Claim 38 is improperly dependent from a canceled claim. Therefore, it is unclear what exactly is meant by “The method of claim 34,…” in line 1 of claim 38. For the purposes of examination, claim 38 has been treated as if dependent from claim 29 instead of claim 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-33 and 36-52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0254259 to Johnson et al. (hereinafter: “Johnson”) in view of U.S. Patent Application Publication No. 2011/0289906 to Morley et al. (hereinafter: “Morley”), and in view of EP 1602805 A1 to Doering (hereinafter: “Doering”).
With respect to claim 29, Johnson teaches a method, comprising: generating engine exhaust by combusting a first quantity of diesel fuel in the presence of a first quantity of HHO gas in an internal combustion engine (as discussed by at least ¶ 0006-0007, 0020, 0026-0027, 0029-0030, 0038, 0040, 0048, 0050-0051, 0060, 0062, 0097-0101, 0121-0124, 0128, 0130, 0136-0141, 0150, 0163 & 0173); transferring heat from an engine coolant to a second quantity of HHO gas by providing the second quantity of HHO gas and the engine coolant to a heat exchanger (as discussed by at least ¶ 0013, 0017, 0025, 0027, 0031-0036, 0038, 0041, 0042, 0081, 0123, 0129, 0133 & 0135), wherein the engine exhaust is routed to a diesel particulate filter (DPF), the engine exhaust including hydrocarbon emissions, and the hydrocarbon emissions including a second quantity of diesel fuel (as discussed by at least ¶ 0006-0007, 0050, 0130 & 0138-0139), and wherein the first quantity of HHO gas is derived from electrolysis of an aqueous electrolyte solution and the first quantity of HHO gas comprises a mixture of hydrogen and oxygen (as discussed by at least ¶ 0014-0081 & 0140-0141).
Johnson appears to lack a clear teaching as to whether the method includes transferring heat from the engine exhaust to the second quantity of HHO gas by providing the second quantity of HHO gas and the engine exhaust to a heat exchanger that is located upstream from a regeneration burner of a DPF regenerator system.
Johnson also appears to lack a clear teaching as to whether the method further comprises generating additional heat by combusting the second quantity of diesel fuel in the presence of a second quantity of HHO gas, which comprises a mixture of hydrogen and oxygen, in a regenerator burner of a DPF regeneration system; and transferring the additional heat to engine exhaust.
Johnson additionally appears to lack a clear teaching as to whether the second quantity of HHO gas is derived from the electrolysis of the aqueous electrolyte solution.
Morley teaches that process steps of generating heat by combusting a quantity of HHO gas comprising a mixture of hydrogen and oxygen (together definable as “a second quantity of HHO gas”) in a regeneration burner of a DPF regenerator system, and transferring the heat to engine exhaust are simply an alternative to process steps of generating heat by combusting a quantity of mixture including hydrocarbon fuel in the regeneration burner of the DPF regenerator system to generate heat via combustion in the regeneration burner, and transferring the heat to the engine exhaust [for example, as depicted by at least Figs. 1 & 8 and as discussed by at least ¶ 0003-0007, 0025-0031 & 0041, hydrogen and oxygen (e.g., “HHO gas”) are injected, such as via a single injector 36 (36d), so as to form a mixture having a quantity (e.g., “second HHO gas mixture”) in a regeneration unit 26 (26d) (e.g., “DPF regenerator system”) upstream of a diesel particulate filter (DPF) 32 of an engine 12, and the regeneration unit 26 (26d) combusts the quantity of the mixture of hydrogen and oxygen, in presence of exhaust gas via at least apertures 149, in a primary combustion chamber 68 (68d) and/or a second combustion chamber 146 via a first igniter 42 (42d) and/or a second igniter 148 (e.g., “regeneration burner” in combination), to generate heat and transfer the generated heat to the exhaust gas to increase exhaust temperature to enable regeneration of the DPF 32 to ensure proper operation of the DPF 32].
Doering teaches transferring heat to a quantity of a reducing agent via a heat exchanger, prior to use of the quantity of the reducing agent for exhaust aftertreatment, by providing the quantity of the reducing agent and one of engine exhaust and engine coolant to the heat exchanger (as discussed by at least ¶ 0016-0018, 0030-0033, 0036-0038).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Johnson with the teachings of Morley to include generating additional heat by combusting the second quantity of diesel fuel in the presence of a second quantity of HHO gas in a regeneration burner of a DPF regenerator system, and transferring the additional heat to engine exhaust to beneficially regenerate the DPF via transferring the additional heat generated through combustion of the second quantity of the HHO gas, together with the diesel fuel present in the hydrocarbon emissions of the engine exhaust, in a regeneration burner of a DPF regenerator system to increase engine exhaust temperature to enable regeneration of the DPF of the DPF regenerator system to ensure proper operation of the DPF.
It also would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Johnson and Morley such that the second quantity of HHO gas, like the first quantity of HHO gas, is derived from the electrolysis of the aqueous electrolyte solution in order to provide a particular technique for actually obtaining the HHO gas of the second quantity of HHO gas that is to be combusted to generate the additional heat, by only using the electrolysis system that is already present in the internal combustion engine system of Johnson expressly for the purpose of generating HHO gas, including the HHO gas of the first quantity of HHO gas, for distribution and delivery about the internal combustion engine of Johnson.
It additionally would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Johnson with the teachings of Doering to include transferring heat from the engine exhaust to the second quantity of HHO gas by providing the second quantity of HHO gas and the engine exhaust to a heat exchanger, instead of (or in addition to) transferring heat from the engine coolant to the second quantity of HHO gas by providing the second quantity of HHO gas and the engine coolant to a heat exchanger, because Doering demonstrates that providing engine exhaust as a heat source for heating a reducing agent via a heat exchanger prior to use of the reducing agent for exhaust aftertreatment was known to be an alternative to providing engine coolant as the heat source, such that replacing the heat source (and corresponding heat exchanger) of Johnson (i.e., engine coolant) with one of the alternative heat sources (and corresponding heat exchanger) of Doering (e.g., engine exhaust) would not be reasonably expected to destroy the method of Johnson, as the modification would simply replace one suitable reducing agent heating technique for another suitable reducing agent heating technique to achieve a similar result of heating the reducing agent prior to use of the reducing agent for exhaust aftertreatment. Therefore, it is also understood that such a modification would amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B). Additionally, it is understood that respective modifications of the method of Johnson in view of Morley and in view of Doering would come together such that the heat exchanger, which is provided the second quantity of HHO gas and the engine exhaust for transferring heat from the engine exhaust to the second quantity of HHO gas, would necessarily be located upstream from the regeneration burner of the DPF regenerator system.

With respect to claim 30, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is on a vehicle and the electrolysis is performed on the vehicle (as discussed by at least ¶ 0021, 0026 & 0029 of Johnson).

With respect to claim 31, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is a generator set engine and the DPF regenerator system is adapted for use with a generator set engine (as discussed by at least ¶ 0030-0031, 0095, 0101 & 0161 of Johnson, and as discussed in detail above with respect to claim 29).

With respect to claim 32, Johnson modified supra teaches the method of claim 31, wherein the electrolysis is performed onboard (as discussed by at least ¶ 0021, 0026 & 0029 of Johnson).

With respect to claim 33, Johnson modified supra teaches the method of claim 29, wherein a portion of the first quantity of HHO gas is introduced in an air stream within 3 inches of at least one combustion chamber inlet orifice of the internal combustion engine (as discussed by at least ¶ 0015, 0019, 0026, 0034, 0041-0042, 0118 & 0121 in view of at least Fig. 7 of Johnson).

With respect to claim 36, Johnson modified supra teaches the method of claim 33, wherein the introduced portion of HHO gas is introduced to a first combustion chamber of the internal combustion engine during a portion of an intake stroke of a combustion cylinder, the combustion cylinder comprising the first combustion chamber [for example, as depicted by at least Figs. 4, 6 & 7 and as discussed by at least ¶ 0020, 0022-0023, 0081 & 0094 of Johnson, a quantity of HHO gas is injected, by an HHO injector 702 via an HHO injector lance 710, into intake air flowing in an intake port (or an orifice of an intake valve) to a combustion chamber 720 of a cylinder 716 of an internal combustion engine at a timing that coincides with an intake stroke of the cylinder 716, such that it is understood that at least a fraction of the quantity of the HHO gas is injected during at least part of at least a portion of the intake stroke (e.g., “the introduced portion of HHO gas is introduced to a first combustion chamber of the internal combustion engine during a portion of an intake stroke of a combustion cylinder, the combustion cylinder comprising the combustion chamber”)], wherein the portion of the intake stroke includes an angle in the range of 0-40° from top-dead-center [for example, as depicted by at least Figs. 4, 6 & 7 and as discussed by at least ¶ 0020, 0022-0023, 0081 & 0094 of Johnson, the quantity of HHO gas is injected into the intake air flowing in the intake port (or the orifice of the intake valve) at the timing that coincides with the intake stroke of the cylinder 716, such that it is understood that at least a fraction of the quantity of the HHO gas is injected during at least part of at least the portion of the intake stroke, including when the portion of the intake stroke is defined as including an angle in the range of 0-40° from the top dead center piston position of the start of the intake stroke (e.g., “the portion of the intake stroke includes an angle in the range of 0-40° from top-dead-center”)].

With respect to claim 37, Johnson modified supra teaches the method of claim 29, wherein the fuel economy of the internal combustion engine is increased by at least 5% relative to the fuel economy while combusting without HHO gas present (as discussed by at least ¶ 0040, 0048, 0062, 0136-0137 & 0163 of Johnson).

With respect to claim 38, Johnson modified supra teaches the method of [claim 29], wherein the engine-out emissions is reduced by at least 10% relative to the engine-out emissions while combusting without HHO gas present (as discussed by at least ¶ 0040, 0056, 0067, 0146 & 0168 of Johnson).

With respect to claim 39, Johnson modified supra teaches the method of claim 29, wherein the electrolysis comprises: electrolyzing an aqueous electrolyte solution at a current draw in the range of 5-15 amps (as discussed by at least ¶ 0028, 0032, 0108 & 0127 of Johnson).

With respect to claim 40, Johnson modified supra teaches the method of claim 39, wherein the aqueous electrolyte solution comprises less than 3 wt. % of any salt (as discussed by at least ¶ 0028, 0106, 0108 & 0156 of Johnson).

With respect to claim 41, Johnson modified supra teaches the method of claim 39, wherein the electrolyzing has an electrical resistance of less than 3 ohm (as discussed by at least ¶ 0028 & 0127 of Johnson).

With respect to claim 42, Johnson modified supra teaches the method of claim 39, where the internal combustion engine powers a vehicle (as discussed by at least ¶ 0021 & 0026 of Johnson).

With respect to claim 43, Johnson modified supra teaches the method of claim 42, wherein the electrolyzing is onboard the vehicle (as discussed by at least ¶ 0026 of Johnson).

With respect to claim 44, Johnson modified supra teaches the method of claim 42, wherein the electrolyzing comprises electrolysis in the range of 4-10 ounces of the aqueous electrolyte solution per liter displacement of the internal combustion engine per 10,000 miles traveling distance of the vehicle (as discussed by at least ¶ 0026 & 0121 of Johnson).

With respect to claim 45, Johnson modified supra teaches the method of claim 42, wherein the vehicle is a class 8 truck (as discussed by at least ¶ 0029 & 0096-0097 of Johnson).

With respect to claim 46, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is a gasoline engine (as discussed by at least ¶ 0048, 0094-0096, 0136 & 0161 of Johnson).

With respect to claim 47, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is a diesel engine (as discussed by at least ¶ 0048, 0094-0096, 0136 & 0161 of Johnson).

With respect to claim 48, Johnson modified supra teaches the method of claim 47, wherein the diesel engine is a heavy duty diesel engine sized to produce in the range of 430-500 hp (as discussed by at least ¶ 0029 & 0097 of Johnson).

With respect to claim 49, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine has a displacement in the range of 11-16 liters (as discussed by at least ¶ 0029 & 0097 of Johnson).

With respect to claim 50, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is sized to produce in the range of 200-250 hp (as discussed by at least ¶ 0029 & 0099 of Johnson).

With respect to claim 51, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine has a displacement in the range of 6-11 liters (as discussed by at least ¶ 0029 & 0098 of Johnson).

With respect to claim 52, Johnson modified supra teaches the method of claim 29, wherein the internal combustion engine is a generator set engine (as discussed by at least ¶ 0030-0031, 0095, 0101 & 0161 of Johnson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747